Citation Nr: 0708891	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1970 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2006, and a copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is contending that he has progressive generalized 
osteoarthritis which affects most of his joints, and that the 
disease is related to his job as an orthodontist during 
service which required long hours on his feet, bending and 
working with his hands.  He also states that during service, 
he played a great deal of racquetball and handball to 
exercise and reduce stress which also contributed to his 
osteoarthritis.  

The veteran's DD Form 214 shows that his military 
occupational specialty was an orthodontist.  The veteran 
continued to work as an orthodontist following his discharge 
from service up until June 2001.  

The veteran's service medical records do not show that he was 
treated for or evaluated with arthritis or an injury to the 
arms or legs.  

Post-service medical treatment records document diagnoses of 
progressive generalized osteoarthritis and indicate that the 
veteran is unable to work due to the disability.  In a 
December 2001 letter, the veteran's private physician opined 
that the veteran's work as an orthodontist and his past 
sports history including racquetball and handball have 
contributed significantly to his severe generalized 
osteoarthritis.   

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence of 
record includes medical evidence of generalized 
osteoarthritis which has been linked to the veteran's work as 
an orthodontist and his past sports history, warranting 
further development to determine whether such activities 
during service contributed to his current disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of the 
generalized osteoarthritis.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's generalized 
osteoarthritis is related to his job as an 
orthodontist in service and his 
participation in racquetball and handball 
in service.  The report of examination 
should include a complete rationale for 
all opinions expressed.

2.  After conducting any additional 
indicated development, readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



